Citation Nr: 1549661	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A hearing was held before the Board in April 2014.  A transcript is of record.

The Board previously remanded this matter in March 2015 for a new examination and again in August 2015 for further development and an addendum opinion to the May 2015 audiological examination.


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and sensorineural hearing loss was not manifest within one year of separation from active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in the December 2011 letter to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the disorder, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a veteran has a current disability resulting from certain chronic diseases, including sensorineural hearing loss as organic disease of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The May 2015 VA examiner diagnosed the Veteran with bilateral sensorineural impairment which is mild to severe in the right ear and profound in the left ear.  This diagnosis satisfies the first prong of the service connection claim.

Relating to the in-service incurrence of the injury, according to the Veteran's military personnel records, his military occupational specialty (MOS) was a Field Artillery Missile Crewman.  There is also evidence that the Veteran was cited as a rifle expert.  Moreover, the Veteran testified at the April 2014 hearing that he was exposed to hazardous noises while performing his duties as a Field Artillery Missile Crewman, but not exposed to loud noises following his service.  Accordingly, as indicated in the March 2015 Board remand, in-service acoustic trauma has been conceded.  However, the Board notes the Veteran's in-service treatment records do not indicate any complaints or treatment for hearing related problems and the March 1965 Report of Medical History and Report of Medical Examination at separation document no auditory problems.

The Veteran submitted a statement in June 2015 indicating he disagrees with the continued denial of service connection for bilateral hearing loss because he does not believe he was given a proper hearing exam or physical when he was released from active duty.  Therefore, the Veteran believes it is wrong to deny his hearing loss claim as not due to military noise exposure.  

Notwithstanding the conceded in-service acoustic trauma, a causal connection between the military noise exposure and the Veteran's present hearing loss must be established.  A VA examination was performed in May 2012; however, this examination was found to be inadequate by the Board in the March 2015 remand of this issue.  Clarification regarding the etiology of the Veteran's current bilateral hearing loss with a discussion of the effects of any in-service noise exposure was requested.

The May 2015 VA examiner found the Veteran's auditory thresholds at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz to be 30, 45, 45, 60 and 65 dB, respectively, in the right ear and masked thresholds of 105 dB, respectively, in the left ear.  The examiner noted normal hearing status at the time of discharge with no significant threshold shifts in either ear.  Therefore, the examiner opined the hearing impairment observed was not associated with military noise exposure and noted there is no such condition as delayed onset hearing impairment.  The left hearing status, with no response to puretone and speech stimuli, was the result of acoustic tumor and surgical removal of the tumor in 2005 and not caused by noise exposure or military duty.

A September 2015 audiological examination obtained in satisfaction of the Board's August 2015 remand reaffirmed the prior May 2015 examiner's opinion that the Veteran had normal hearing when he left the military and later developed hearing loss from a disease process independent of any military service-related conditions.  The examiner noted that negative shifts do not indicate hearing improvement.  They are most likely the result of an overestimate of hearing levels at the initial exam.  In the present case, there was no evidence to show that any change in hearing was suffered during service.  The September 2015 examiner also adopted the May 2015 examiner's rationale for the opinion, finding that there was no significant shift in thresholds in either ear from enlistment to separation. The examiner noted that while the Veteran reported left ear hearing loss prior to the neuroma surgery, this was most likely the result of the developing neuroma and not noise exposure which ended in 1965.  The examiner quoted the Institute of Medicine to support her conclusions.

The record also includes a letter from Dr. W.G. dated July 2012 who indicated that in his opinion, the Veteran had evidence of an asymmetric hearing loss without radiologic or audiologic features that was identified, years later, due to a lesion.  While indicating he does not have access to the pathology from the lesion procedure, he cannot confirm or deny that statement but he does opine the Veteran's hearing loss predated the diagnosis of a lesion.  However, without any rationale or support for the medical opinion expressed in the letter, the Board is unable to give the opinion probative weight.

The Board finds the May 2015 and subsequent September 2015 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the May 2015 and September 2015 examination reports warrant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hearing loss to his exposure to noise in service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the conceded noise exposure the Veteran experienced in service is the cause of his present bilateral hearing loss.  The two negative nexus opinions provided by the VA examiners both indicate a later developed hearing loss from a disease process independent of any military service-related conditions despite the fact the Veteran was exposed to loud noises in service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


